In an action to recover damages for unlawful interference with economic relations, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Palella, J.), *592entered August 24, 1988, as denied his motion for summary judgment on the issue of liability on his cause of action against the defendant St. Agnes Hospital for wrongful discharge.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The plaintiff moved for summary judgment on the issue of liability as to his first cause of action, which he identified in his affirmation in support of the motion as alleging "intentional interference with economic relations by the unlawful means of wrongful discharge”.
We address only the narrow issue presented, namely, whether the Supreme Court properly denied the plaintiff’s motion "without prejudice to renewal after completion of discovery”. Based upon this record and taking note of one of our prior decisions in this case (see, Murphy v Capone, 120 AD2d 714), the Supreme Court’s determination was correct. Bracken, J. P., Spatt, Sullivan and Harwood, JJ., concur.